Citation Nr: 1822223	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back condition, claimed as scoliosis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and November 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in which the RO, in pertinent part, denied entitlement to service connection for scoliosis of the thoracolumbar spine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

The Veteran contends that his currently diagnosed scoliosis of the thoracolumbar spine is related to service.  The service treatment records (STRs) reveal that the Veteran had a diagnosis of scoliosis of the upper thoracic spine in service.  See November 18, 1976 X-ray Report for complaint of right upper quadrant pain.  The STRs also include treatment notes which indicated the Veteran was involved in an in-service motor vehicle accident in 1978 and complained of neck pain to L1.  STRs show continuing complaints of neck/cervical spine pain, and in April 1981, the assessment was possible traumatic arthritis of the cervical spine.  He was later seen for cervical radiculopathy on the left.

The VA examination provided in December 2012 indicated a diagnosis of lumbar strain, scoliosis of the thoracic spine, and degenerative joint disease of the thoracolumbar spine.  The Veteran was again examined in April 2014.  The examiner noted that the Veteran then claimed that his scoliosis was caused by, or incurred during his military service, but not necessarily due to the automobile accident.  The examiner reported that scoliosis was an anatomical condition of spinal curvature.  It can be congenital in origin, idiopathic, or caused by a neuromuscular condition.  It is not caused by trauma, overuse, or abnormal activity.  The examiner noted that the Veteran did not have any evidence of a neuromuscular condition.  The examiner opined that therefore, it was less likely than not that the Veteran's scoliosis was related to military service.  While congenital or developmental defects, to specifically include scoliosis, are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service-connected. VAOPGCPREC 82-90 (July 18, 1990).

The Veteran originally asserted that his currently diagnosed scoliosis was a result of a motor vehicle accident incurred in service.  In addition, the Veteran has also asserted that his scoliosis was caused by his military service and not specifically the motor vehicle accident.  While the current medical evidence appears to be responsive to these matters, the Board notes that there are additional spine (back) diagnoses including lumbar strain and degenerative joint disease of the thoracolumbar spine and it is unclear as to whether there is superimposed disease or injury on any congenital scoliosis that has resulted in the other current back diagnoses.  A VA examination is warranted to assess what back conditions the Veteran has at present, and to determine whether the Veteran's scoliosis was subject to superimposed injury or disease in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his back (thoracolumbar spine) conditions, to include scoliosis.  The VBMS file should be made accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.

After review of the VBMS file and any necessary examination of the Veteran, the examiner should do the following:

(a) Provide an assessment of all disabilities pertaining to the back, noting that the record contains diagnoses of lumbar strain, scoliosis of the thoracic spine, and degenerative joint disease of the thoracolumbar spine.

(b) State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any acquired back condition was caused by any event, disease, or injury in service, including the reports of a motor vehicle accident in 1978.

(c) State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's scoliosis is a congenital defect, noting the significance, if any, of the November 1976 x-ray report, and if so, was subject to superimposed injury or disease in service, including the reports of a motor vehicle accident in 1978, resulting in a current diagnosed back disability such as lumbar strain and/or degenerative joint disease of the thoracolumbar spine.

In making these assessments, the examiner should review the Veteran's competent statements that he has experienced continuous back pain since service.

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed must be provided. If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Then, readjudicate the claim on the merits.  If any of the benefits sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


